Citation Nr: 1456599	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-26 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left little finger arthritis.

2.  Entitlement to service connection for left hand or wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (2014).

The Veteran had active service from September 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in February 2014.  The Board requested that the Veteran be provided with a VA examination to address the etiology of his left little finger arthritis and left wrist/hand disability.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's left little finger arthritis is not related to service.

2.  The Veteran's left wrist and hand disability is not related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left little finger arthritis have not been met.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a left wrist and hand disability have not been met.  38 U.S.C.A. § 1110 (2013); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

I.  Service Connection for Left Little Finger, Wrist and Hand Disabilities

The Veteran contends that his current left little finger, wrist and hand disabilities are related to service.  As an initial matter, the Board does not dispute that the Veteran has a current diagnosis of osteoarthritis in his left little finger, wrist, and hand, as well as de Quervain's tenosynovitis in his left wrist.  Furthermore, the Board acknowledges that the Veteran experienced an injury to his left little finger, wrist and hand while in service.  Thus, the dispositive question in this case is whether the Veteran's current disabilities are related to the injuries he experienced in service.

The Board finds that entitlement to service connection for left little finger arthritis is not warranted.  The VA obtained a medical opinion regarding the etiology of the Veteran's left little finger arthritis in November 2014.  The examiner noted that although the Veteran had a prior diagnosis of flexion deformity of the distal interphalangeal joint, the Veteran's service medical records were silent as to objective findings of a fractured left little finger.  Following a physical examination and review of the Veteran's claims file, the VA examiner concluded that the Veteran's current left little finger arthritis is less likely than not related to service.  In support of her conclusion, the examiner explained that due to the lack of degenerative joint changes on x-rays taken in 2009 and a history of a superficial laceration to the left little finger, Veteran's left little finger deformity is consistent with a normal and natural aging process.  The Board finds that this examiner's opinion is competent, credible, and probative evidence that the Veteran's left little finger arthritis is not related to service.

The Board also finds that entitlement to service connection for left wrist and hand disabilities is not warranted.  The Veteran was provided with a VA examination in March 2014 to determine the etiology of his left wrist and hand disabilities.  The examiner noted that prior diagnostic imaging showed arthritis of the left thumb metacarpal joint and ossific density lateral to the joint.  The examiner also noted that the Veteran developed de Quervain's tenosynovitis of the left thumb/wrist, as well as a hard, subcutaneous nodule in his left wrist.  Following a review of the Veteran's claims file, the VA examiner concluded that the Veteran's current left wrist and hand disabilities are not related to service.  In support of her conclusion, the examiner explained that because the Veteran has a remote history of gout and is elderly, his left wrist and hand disability is more than likely as not due to those factors rather than the lacerations incurred in service.  The Board finds that this examiner's opinion is competent, credible, and probative evidence that the Veteran's left wrist and hand disabilities are not related to service.

The VA obtained an additional medical opinion in November 2014 in regard to the etiology of the Veteran's left wrist and hand disabilities.  The examiner reviewed the Veteran's claims file and as to his pertinent medical history, noted that the Veteran's August 2009 examination results showed no left thumb conditions or changes in the bone and/or thumb joint, and no wrist disability.  The examiner further noted that the Veteran has been diagnosed with a previous wrist sprain and current de Quervain's syndrome.  The examiner concluded that it was less likely than not that the Veteran's left wrist condition was related to service, since his history of gout and objective clinical findings were consistent with a normal aging process rather than a well-healed superficial laceration that occurred in 1963.  The Board finds that this examiner's opinion is competent, credible, and probative evidence that the Veteran's left wrist and hand disabilities are not related to service.

The Veteran's service treatment records and examinations are supportive of the VA examiners' conclusions.  On the Veteran's military separation examination, he was noted to have normal findings for all categories, except for an identifying body mark, scar, and tattoo.  Furthermore, there is no evidence in the record of medical treatment for any left little finger, wrist or hand problems until the Veteran received a VA Compensation and Pension examination in August 2009.  This is supportive of the VA examiners' conclusions that the Veteran's current disabilities are not related to service.  Additionally, the Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The only evidence supportive of the Veteran's claim for entitlement to service connection are his own statements that his current left little finger, wrist and hand disabilities are related to service.  However, while the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the March 2014 and November 2014 VA examiners, outweigh those of a layperson, such as the Veteran.  The VA examiner has education, training, and experience on these matters that the Veteran is not shown to have.  Therefore, the Board finds that the Veteran's opinion that his left little finger arthritis and left wrist/hand disabilities are related to service to be less probative than the opinions of the VA examiners.

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's left little finger, wrist and hand disabilities are related to service.  Accordingly, entitlement to service connection must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.

II.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000.  Notice letters dated in July 2009, November 2009, and April 2013 are of record.  The RO has obtained pertinent records, including the Veteran's service treatment records, service personnel records, and VA outpatient treatment reports. The Board also finds that the VA has complied with the February 2014 remand orders of the Board.  The Veteran was provided with a VA examination in March 2014, and the VA obtained an additional medical opinion in November 2014.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  Sickels v. Shinseki, 643, F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination.)  Accordingly, the Board finds that no further development of the claim is necessary to reach a decision on the Veteran's left little finger, wrist and hand disability claims.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left little finger arthritis is denied.

Entitlement to service connection for left wrist and hand disability is denied.  





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


